Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Application No. 16/965,824 filed on 29 July 2020. The response filed 31 January 2022 amends claims 1, 6, and 7 and presents arguments is hereby acknowledged. 	Claims 1-7 are presented for examination.

Response to Arguments
The response filed 31 January 2022 addresses the 35 U.S.C. 112 rejections made on the 7 December 2021 Final Rejection. Applicant arguments and amendments have been fully considered. Regarding the 112(b) rejection against claim 1, Applicant removed the “computers” and amended the claims to recite “an operation apparatus, including one or more computing devices.” These amendments are found persuasive. Regarding the 112(b) rejection against the insufficient antecedent basis of “the control determination unit” of claim 6, Applicant removed the limitation. This amendment is found persuasive. Therefore, all of the 35 U.S.C. 112 rejections are hereby withdrawn.

Independent Claims 1 and 7
 On page 5 of the response filed 31 January 2022, Applicant addresses the 35 U.S.C. 103 rejection made on the 7 December 2021 Final Rejection. Applicant’s arguments, regarding the rejections under 35 U.S.C. 103, have been fully considered.
On page 5, Applicant argues that the Stenberg/Yeung/Shinohara system fails to teach or suggest “detect, on the NS that is already constructed on the NW, a fault using one or more of deep learning or a support vector machine.” Applicant argues that “there has been no showing that any combination of the relied upon references discloses the use of deep learning or a support vector machine to detect a fault on an NS that is already constructed on the NW.” 	Examiner respectfully agrees and finds this argument persuasive. Neither Stenberg nor Yeung nor Shinohara of the Stenberg/Yeung/Shinohara system teaches or discloses “detect, on the NS that is already constructed on the NW, a fault using one or more of deep learning or a support vector machine.” Therefore, Examiner finds this argument persuasive.

Dependent Claims 2-6
On pages 5-6 of the response filed 12 October 2021, Applicant addresses the 35 U.S.C. 103 rejection made on the 7 December 2021 Non-Final Rejection. Applicant submits that these claims are allowable at least as depending from an allowable independent claim, and further in view of the amendments to the independent claims, and the comments provided above. 	As per the comments above, Examiner found the arguments persuasive. 

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
 	The primary reason for the allowance of the claims is the inclusion of the limitations: "detect, on the NS that is already constructed on the NW, a fault using one or more of deep learning or a support vector machine" and "store, for the NS that is already constructed on the NW, new configuration information obtained by updating NW configuration information indicating an NW configuration including devices disposed on the NW due to the fault of the NS that is already constructed on the NW, a catalog which is a template of the NS that is already constructed on the NW, a record describing a lifecycle of the NS that is already constructed on the NW, and an order for requesting the management apparatus to control the NS that is already constructed on the NW," presented in all the independent claims and not found in the prior art references.

For instance, US PGPUB 2020/0059417 A1 to Stenberg et al discloses an automatic network service request. However, Stenberg fails to disclose “detect, on the NS that is already constructed on the NW, a fault using one or more of deep learning or a support vector machine” and “store, for the NS that is already constructed on the NW, new configuration information obtained by updating NW configuration information indicating an NW configuration including devices disposed on the NW due to the fault of the NS that is already constructed on the NW, a catalog which is a template of the NS that is already constructed on the NW, a record describing a lifecycle of the NS that is already constructed on the NW, and an order for requesting the management apparatus to 

 The Stenberg/Li/Akella system fails to disclose "detect, on the NS that is already constructed on the NW, a fault using one or more of deep learning or a support vector machine" and "store, for the NS that is already constructed on the NW, new configuration information obtained by updating NW configuration information indicating an NW configuration including devices disposed on the NW due to the fault of the NS that is already constructed on the NW, a catalog which is a template of the NS that is already constructed on the NW, a record describing a lifecycle of the NS that is already constructed on the NW, and an order for requesting the management apparatus to control the NS that is already constructed on the NW."


 	When taken in context the claim as a whole was not uncovered in the prior art i.e., the dependent claims are allowed as they depend upon an allowable independent claim.

Therefore, Claims 1 and 7 are considered allowable since when reading the claims the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065,1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combinations of limitations specified in the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477. The examiner can normally be reached M-F 9am - 5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCHQUITA D GOODWIN/Examiner, Art Unit 2459